UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1933 February 6, 2017 Date of Report (date of Earliest Event Reported) Blake Insomnia Therapeutics, Inc. (Name of small business issuer in its charter) Nevada 46-0780380 (State or other Employer jurisdiction of Identification incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Number) Birger Jan Olsen 244 5th Avenue Suite A-154N.Y. 10001 New YorkUSA
